Exhibit 99.1 United States 12 Month Oil Fund, LP Monthly Account Statement For the Month Ended April 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 1,635,970 Unrealized Gain (Loss) on Market Value of Futures (2,765,510) Interest Income 27,122 ETF Transaction Fees 3,000 Total Income (Loss) $ (1,099,418) Expenses Investment Advisory Fee $ 75,743 SEC & FINRA Registration Expense 15,000 Legal Fees 11,100 Brokerage Commissions 3,348 NYMEX License Fee 3,148 Non-interested Directors' Fees and Expenses 997 Tax Reporting Fees 800 Prepaid Insurance Expense 419 Other Expenses 8,250 Total Expenses $ 118,805 Net Gain (Loss) $ (1,218,223) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 4/1/09 $ 148,545,204 Additions (600,000 Units) 17,684,007 Net Gain (Loss) (1,218,223) Net Asset Value End of Period $ 165,010,988 Net Asset Value Per Unit (5,500,000 Units) $ 30.00 To the Limited Partners of United States 12 Month Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended April 30, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
